On May 16, 2003, this court indefinitely suspended respondent, Paul F. Meyerhoefer, Attorney Registration No. 0029461. On August 26, 2003, relator, Erie-Huron Counties Grievance Committee, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s May 16, 2003 order. On October 21, 2003, this court granted that motion and advised respondent to file a written response. On October 27, 2003, respondent filed a response to the show cause order. Relator filed a response to respondent’s response on December 22, 2003. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on March 31, 2004, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).